162 U.S. 326 (1896)
HOLLANDER
v.
FECHHEIMER.
No. 146.
Supreme Court of United States.
Argued March 13, 16, 1896.
Decided April 13, 1896.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*327 Mr. Leon Tobriner for appellants. Mr. A.S. Worthington was on his brief.
Mr. James Francis Smith and Mr. Henry E. Davis for appellees.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
It is clear that this appeal must be dismissed for the want of jurisdiction. The decree from which the appeal was taken declares the assignment from Hollander to the defendant Bieber to be fraudulent and void as against the complainants, and "that said complainants do have and recover from the said defendant Bieber the amount of their judgment set out in the bill of complaint, together with their costs in this cause, to be taxed by the clerk; and it is further ordered that this cause be remanded to the special term for further proceedings." The amount of the judgment referred to in the decree was $1000, with interest at 7 per cent from February 15, 1886, and costs, and the total amount due thereon at the time the decree was rendered was but $1454.11.
It is true that the bill alleged a further indebtedness upon a note for $1000 and an open account of $1846.50; and it is claimed that at the time the decree was rendered there was *328 due upon these two items the sum of $3778.16, which, added to the amount due upon the judgment, made the total amount due at the time of the decree $5232.27.
The whole basis of the decree, however, was the judgment for $1000, which was the amount for which the General Term directed a recovery. It is true that it also decreed the assignment to be void and remanded the case for further proceedings, that upon such further proceedings the court might direct an account to be taken and the property to be divided generally among the creditors, and that upon such accounting the plaintiffs might be admitted to prove the full amount of their claim. This amount, however, is not one directly involved in the decree, and the law is well settled that the jurisdiction is to be determined by the amount directly involved in the decree appealed from, and not by any contingent demand which may be recovered, or any contingent loss which may be sustained by either one of the parties through the probative effect of the decree, however direct its bearing upon such contingency. New England Mortgage Co. v. Gay, 145 U.S. 123. In that case, which was an action in assumpsit upon promissory notes, there had been a finding by a jury that the transaction was usurious. The amount involved in the particular suit was less than $5000, but the effect of the judgment under the laws of Georgia was to invalidate a mortgage given as security upon property worth over $20,000. It was held that, notwithstanding such indirect effect, this court had no jurisdiction, the amount directly in dispute being only the usurious sum. All the prior authorities upon the point are cited in this case.
But again: if the decree appealed from be a final decree at all, it is final only for the amount of the judgment. If it be regarded as a decree for the whole amount of the plaintiffs' claim against Hollander, then it is clearly not a final decree, since the case was remanded for further proceedings, and until those proceedings were had, the amount of such indebtedness could not be fixed in such manner as to give this court jurisdiction of an appeal, and was purely conjectural upon the court finding that amount to be due. Union Mutual Life Insurance Co. v. Kirohoff, 160 U.S. 374. This conclusion is not the less *329 irresistible from the fact that the note and open account were reduced to judgment after the bill was filed, since this judgment was not made the basis of the bill, and the finding in the decree is restricted to the amount of the first judgment of $1000.
The appeal must, therefore, be
Dismissed.